DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 28, lines 10-11, “the second structural member aperture” lacks clear antecedent basis.  Applicant appears to be referring to the “second closed bore” (recited in line 3) of the second structural member.  In line 15, “the first structural member aperture” also lacks clear antecedent basis in the claim.  
In claim 28, line 19, applicant recites that the axle is “rotated, without any additional clamping force being applied”.  However, this recitation is unclear because applicant’s Detailed Disclosure does not mention this function.  It is not clear if this is an intended use or an inherent function of the structure claimed.  Similarly, in lines 22-23, applicant claims “the axle is configured to provide no clamping force between an abutment and the first lock”.  This function is not discussed in applicant’s detailed disclosure and does not appear to be consistent with it.  Once the quick release is engaged, at least, the axle does provide clamping force.  Also, the disclosure does not make clear that the axle does not provide any clamping force even when the quick release is loosened.  Again, in lines 41-42, applicant claims “the only clamping force capable of being applied to clamp the first structural member and the second structural member is applied by the abutment member.  That is not accurate.  When the quick release is tightened, clamping force is applied through the abutment, the axle, and the engagement member at the end of the axle opposite the quick release.  Clearly, the abutment is not the only structure that applies clamping force.  Therefore, it is not clear what this language is intended to recite.
In claim 28, line 31, “the axle assembly” and “the hub” lack clear antecedent basis in the claim.  In line 38, “the first end of the axle assembly” lacks clear antecedent basis in the claim.
In claim 29, line 2, “at least one of said second structural members” does not make sense in that only one second structural member is claimed and disclosed.
In claim 30, line 2, “the lever” lacks clear antecedent basis in the claim.  Applicant has referred to a “handle” that might be the element applicant is claiming here, but that is not clear.  
In claim 35, line 2, it is not clear what applicant means by “other parts”.
In claim 37, line 3, applicant recites “a side of the second structural member”. Applicant claimed a first side and a second side of the second structural member in claim 28, so it is not clear if the “side referred to in claim 37 is the same as one of either the first side or the second side recited in claim 28.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 28-38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Juy (DE806,201) in view of Rose (PGPub 2005/0110335)
Regarding claim 28, Juy teaches a system for connecting a wheel to a bicycle, comprising: a first structural member 15 having a first bore that appears to be a closed bore; a second structural member 14 having a second bore that appears to be a closed bore and being substantially parallel to the first structural member and having a first side facing the first structural member and a second side facing away from the first structural member, the first side and the second side being substantially parallel to one another adjacent the second closed bore; wherein the second closed bore is substantially cylindrical.  An axle 1 having a first end and a second end is configured to pass entirely through the second structural member 14 aperture wherein the second end of the axle has a substantially cylindrical outer surface and is shaped and sized to be able to pass entirely through the second substantially cylindrical closed bore; wherein the first end of the axle 1 and the first structural member 15 aperture are configured to position the first end of the axle and the first structural member relative to one another, and the second end of the axle relative to the second structural member aperture when the first end of the axle is positioned within the first structural member aperture and rotated (rotated to engage nu 13), without any additional clamping force being applied to any of the first structural member, the second structural member and the axle (clamping force is not necessarily applied until the quire lease is tightened).  The first end and the first structural member 15 together forming a first lock after the first end of the axle is rotated; wherein the axle is configured to provide no clamping force to the first structural member and the second structural member.  A quick release 2-8 is capable of providing a clamping force between an abutment member 3 and the first lock at 11; wherein rotation of a quick release handle 5 about an axis substantially perpendicular to the axle is capable of longitudinally moving the abutment member substantially along a longitudinal axis of the axle by presses the abutment member against the second side of the second structural member and thereby moves the axle relative to at least the second structural member, the force being capable of clamping said axle assembly and of clamping the hub having a first end adjacent the first structural member and a second end adjacent the second structural member by compressing said structural members toward one another and against a respective end of the hub, thereby rendering a portion of the hub substantially non-rotatable with respect to the structural members, with said clamping force acting on the structural members in a direction substantially along the longitudinal axis of the axle assembly, wherein the axle may only be removed from each of the first and second spaced structural members and the hub by moving the first end of the axle assembly substantially along its longitudinal axis away from the first structural member and through the second closed bore in the second structural member; and wherein the only clamping force capable of being applied to clamp the first structural member and the second structural member is applied by the abutment member, as understood.  
Juy appears to show closed bores in the first and second structural members 15, 14, but that is not entirely clear.  Also, the nut 11 and threaded end of axle 1 create a lock when the axle is rotated relative to the nut, but applicant appears to mean the axle and the first structural member interact in locking engagement, rather than through a separate nut.
Rose teaches a system for connecting a wheel to a bicycle having first and second structural members 16.  Rose teaches providing the structural members 16 with closed bores “to provide a torsionally stiffer front suspension assembly” (see para [0001], lines 4-5).  Rose also teaches providing a threaded opening in the first structural member at 20 to engage and lock with a threaded end of axle 12 (see para [0025] and para [0031], lines 10-17) before a quick release at the opposite end of the axle is tightened.
It would have been obvious to one of ordinary skill in the art at the time of the invention to configure the dropouts of Juy as closed bore dropouts, as taught by Rose, in order to provide a torsionally stiffer suspension assembly.  It would also have been obvious to provide a threaded bore in the first structural member to engage and lock the threaded end of the axle, as taught by Rose, in order to eliminate the need for a separate nut.
Regarding claim 29, at least one of said first and second structural members of the combination comprises a bicycle fork leg.  
Regarding claim 30, Juy teaches the quick release comprises a lever 5 fixed to the axle 1 by a cam fixing screw (see Figure 3) passing longitudinally through the abutment member 3 and engaging with a threaded orifice in the second end of the cam, such that rotation of the lever in a plane transverse to the longitudinal axis rotates the screw and thereby displaces the abutment member relative to the axle.  It would have been an obvious reversal of parts to provide a screw that engages an orifice in the axle rather than the cam, in order to perform substantially the same function in substantially the same way.
Regarding claim 31, in Juy, the abutment member 3 is configured to transfer a rotational force applied to the abutment member 3 to the axle 1.  
Regarding claim 32, the abutment member 3 of Juy comprises a face having a chamfered edge for abutting a surface of the second side of the second structural member, but not into the second bore.  IN Rose, a chamfered face of an abutment member 42 engages the inner circumference of the axle bore.  It would have been obvious to one of ordinary skill in the art to provide the abutment member of Juy with a chamfered edge that engages the inside of the second structural member bore, in view of the teaching of Rose, in order to provide a more secure engagement between the abutment member and he second structural member.
Regarding claim 33, the abutment member3 of Juy is substantially cylindrical and a diameter of the abutment member is at least as great as a diameter of the axle (see Figure 2 of Juy).  
Regarding claim 34, applicant’s disclosure admits that axles that are at least 9 mm in diameter are well known in the art.  It would have been obvious to one of ordinary skill in the art to configure the combination system with an axle that is at least 9 mm in diameter, as is well known in the art, in order to accommodate conventional large diameter axles.
Regarding claim 35, the abutment member 3 of Juy is capable of being moved by rotation of other parts attached to the abutment member (handle 5 can move the abutment 3).  
Regarding claim 36, the quick release of Juy comprises a cam 4 (so does not quick release of Rose).  
Regarding claim 37, the clamping force of the abutment member is applied against a radially continuous annular contact area of a side of the second structural member.  
Regarding claim 38, the axle of the combination cannot detach from the second structural member without being fully withdrawn from the wheel and the hub.   

Response to Arguments
Applicant’s arguments with respect to claim(s) 28-38 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne Marie M. Boehler whose telephone number is (571)272-6641.  The examiner can normally be reached on Monday-Friday, 8-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Rocca can be reached on 571-272-5191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANNE MARIE M BOEHLER/Primary Examiner, Art Unit 3611                                                                                                                                                                                                        


/ab/